                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

TAMMIE TAULBEE,                                  )
                                                 )
                     Plaintiff,                  )
                                                 )
       vs.                                       ) CAUSE NO. 3:19-CV-911-PPS-MGG
                                                 )
STARKE COUNTY INDIANA, et al.,                   )
                                                 )
                     Defendants.                 )

                                  OPINION AND ORDER

       Tammie Taulbee filed a meandering complaint concerning her termination as

deputy assessor of Starke County. Although the complaint is robust, the facts contained

in it are opaque. What precisely she did or refused to do that led to her termination is

not entirely clear to me. In summary, as best I can tell, Taulbee refused to participate in

two conveyances of real property that she thought were unethical, and her employment

was terminated by her supervisor, Starke County Assessor Michelle Schouten, as a

result. In her five count complaint, Taulbee has sued Starke County, County Assessor

Schouten in both her individual and official capacities, and the three Starke County

Commissioners (Charles Chesak, Kathy Norem, and Bryan Cavendar) who are also

sued in both their individual and official capacities. All defendants seek dismissal of

the complaint pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to state a

claim upon which relief may be granted.

                                       Background

       Here are the facts as described in the complaint which I accept as true for present
purposes. Taulbee was employed by Starke County, Indiana, from March 2008 to

March 2019. [Compl., DE 1, ¶ 9.] She worked as a deputy assessor at the Starke County

Assessor’s Office. [Id. ¶ 10.] Defendant, Michelle Schouten, served as the Starke

County Assessor and was Taulbee’s supervisor. [Id. ¶ 11.] (The Plaintiff refers to Ms.

Schouten as “Michelle Snowden” her former name, but I will use her present name,

Michelle Schouten).

      Taulbee alleges that in December 2017, the Auditors office created an addendum

to sales documents between two people named James E. Baily and Michael (Hank)

Minix, related to real property owned by Bailey to unlawfully convey it to Minix

without the required sales disclosure form which was supposed to be signed by both

parties. [Id. ¶ 13.] Taulbee says this made the transaction “improper” but I’m not told

why. I’m also not told what the consequences are to processing the real estate

transaction without the required sales disclosure form. Who is harmed by the omission

of the form? How are they harmed? In any event, when Taulbee discovered the

“improper” conveyance, she complained to Assessor Schouten. [Id. ¶ 17.] Taulbee

alleges that Schouten instructed her to complete the conveyance anyway, but she

refused. [Id.] Taulbee was subsequently disciplined for refusing to complete the

conveyance. [Id. ¶ 18.]

      Pursuant to the County policy, Taulbee had a right to grieve her discipline.

[Compl. Ex. C at 47-48; Ex. A at 11-12.] She did so by properly filing a complaint with

the Starke County Commissioners which, pursuant to policy, they were to take up at


                                            2
their next scheduled executive session. [Compl. ¶ 19.] The Commissioners did in fact

take it up at their next meeting, and they upheld the disciplinary action taken against

Taulbee by Assessor Schouten. [Id. ¶ 20.] In addition, the Commissioners chose to

recuse Taulbee from having anything further to do with the particular real estate

transaction that she found questionable. They instructed her that if someone came into

the office seeking information about the questioned transaction, she should allow

another employee to handle it. [Id.] The complaint further alleges that she was told

“that she may be terminated if she continued to question the actions of any of Starke

County’s elected or appointed officials.” [Id.]

       Taulbee alleges that Defendants fired her “at the next soonest opportunity.” [Id.

¶ 24.] Here’s what happened. Taulbee was reviewing another conveyance, and she

questioned paperwork provided to her by Jeff Houston (who happened to be Assessor

Schouten’s father). [Id.] The complaint does not allege on what date this occurred.

What it does say is that Taulbee noticed that Houston failed to provide a sales

disclosure form to the Assessor’s Office. [Id. ¶ 25.] Taulbee must have brought this to

the attention of Schouten because, according to the Complaint, Assessor Schouten asked

Taulbee to complete the form for Houston. [Id. ¶ 26.] Why Schouten didn’t ask her dad

to fill out the form is unclear. But Taulbee viewed the act of her filling it out for him as

“unlawful,” and she refused to do it. [Id.]

       Shortly after Taulbee’s refusal to complete the sales disclosure form for Houston,

she was terminated via letter effective March 8, 2019. [Compl. Ex. B.] The exact reason


                                              3
for the termination is, again, entirely unclear. [Id.] Around March 14, 2019, Taulbee

filed a written grievance in accordance with the Starke County’s Employee Handbook.

[Compl. Ex. C at 47-48; Ex. A at 11-12.] The Starke County Commissioners convened an

executive session concerning Taulbee’s termination on March 29, 2019. At the hearing

Taulbee complained about no action having been taken by Starke County to correct the

unlawful conveyance, the fraud and conversion of real property to Hank Minix, the acts

of Assessor Schouten instructing Taulbee to perform an unlawful act, and the infraction

committed by Assessor Schouten regarding the sales disclosure form involving her

father (Houston). [Compl. ¶¶ 39-40.] Taulbee says the hearing was a sham. [Id. ¶¶ 37-

40.] First, Schouten wasn’t even present at the hearing. More troubling is the hearing

was conducted by the County Attorney who was involved in Taulbee’s termination in

the first place; the County Attorney advised Schouten on the language to be used in

sacking Taulbee. [Id.] Commissioners Norem, Chesak, and Cavendar upheld Taulbee’s

termination. [Id. ¶ 41; Compl. Ex. D.]

      There is one other line of allegations in the complaint to address before moving

on to the analysis of this case. Taulbee alleges that she campaigned against, and was

associated with those campaigning against current Starke County Officials running for

re-election to the same or different positions. [Compl. ¶ 31.] Taulbee herself ran against

Katherine Chaffins, the current Auditor, in the caucus run by the Starke County

Democratic Party to fill the Treasurer’s position. [Id. ¶ 32.] Taulbee ended up losing to

Chaffins in a vote that took place on March 28, 2019, after she was terminated. [Id.]


                                            4
Assessor Schouten supported the incumbent officials. [Id. ¶ 31.]

                                         Discussion

       Taulbee’s complaint contains five counts: (1) a section 1983 claim for violation of

her First Amendment right to free speech, association, and support of political

candidates of her choice; (2) a section 1983 claim for violation of her First Amendment

right to free speech on matters of public concern; (3) retaliation/discrimination in

violation of the Indiana False Claims and Whistle Blower Protection Act; (4) violation of

her civil rights based on alleged violations of the Indiana Constitution; and (5) a section

1983 claim for violation of Taulbee’s Fourteenth Amendment rights to equal protection

and due process.

       In order to survive a motion to dismiss under Rule 12(b)(6), “a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks

and citation omitted); accord Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). While I

must accept all factual allegations as true and draw all reasonable inferences in the

complainant’s favor, I don’t need to accept threadbare legal conclusions supported by

purely conclusory statements. See Iqbal, 556 U.S. at 678. Taulbee must allege “more

than labels and conclusions, and a formulaic recitation of the elements of a cause of

action will not do.” Twombly, 550 U.S. at 555. Making the plausibility determination is

“a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Iqbal, 556 U.S. at 679.


                                               5
       Before diving into the merits of each count of the complaint there is a threshold

issue to address concerning whether the County Commissioners are proper defendants

in this case. Defendants argue that all claims against the Commissioners Chesak,

Norem, and Cavender should be dismissed because, under Indiana law, the

Commissioners do not have the authority to terminate a Deputy Assessor, and they are

therefore not proper parties. It is true that the applicable Indiana statute provides that

“[t]he county assessor may appoint the number of full-time or part-time deputies and

employees authorized by the county fiscal body,” Ind. Code § 36-2-16-8, and the county

assessor may appoint one first deputy and other full-time or part-time deputies and

employees authorized by the county fiscal body. Ind. Code § 36-2-16-4.

       But I don’t think this tells the whole story. Taulbee attached to her complaint the

Starke County Employee Handbook which sets forth disciplinary procedures and

grievance resolution procedures. [DE 1 at 38-39.] The grievance procedure provides

that after a written grievance is presented, the Commissioners “will hear and render a

decision upon the grievance at their next regularly scheduled meeting.” [Id. at 39.]

Moreover, all parties must be given written notice of the issues to be addressed and an

opportunity to be heard. [Id.] In other words, Starke County has chosen to provide due

process protections to employees who are subject to discipline. And that process

specifically involves the Commissioners.

       Defendants rely upon a case from the Court of Appeals of Indiana where the

court stated that “[county] [o]fficials are independently empowered to appoint and


                                             6
discharge their own deputies at their discretion.” Local 1963 of UAW v. Madison Cnty.,

999 N.E.2d 949, 957 (Ind. Ct. App. 2013). But that case is easily distinguishable from the

circumstances here. In Local 1963, the county entered into a Collective Bargaining

Agreement (CBA) with a local union (UAW). The newly elected assessor then chose to

reduce the number of deputies/employees in his office. Id. at 951. Local 1963 filed

grievances on behalf of the terminated deputies/employees, alleging breach of the

CBA, and demanded arbitration. Id. The court found that the County Commissioners

and its County Council lacked authority to unilaterally bind non-consenting,

independently elected officials to the CBA and by entering into the CBA, they

“exceeded their authority and encumbered the Officials’ right to appoint and discharge

their deputies and employees.” Id. at 952. There is no CBA in this case and these issues

just aren’t present here.

       In this case, Taulbee claims the Starke County Commissioners improperly failed

to reinstate her. Taulbee used an internal grievance procedure established by Starke

County, Indiana, by which all its deputies/employees can question a termination

decision or personnel policy. She alleges the County Commissioners failed to confront

Taulbee with Assessor Schouten’s allegations, and failed to give Taulbee an opportunity

to be heard. [Compl. ¶¶ 125-27.] She also claims the hearing was unfair because the

Starke County Commissioners allowed County Attorney to lead the questioning of the

executive session, but he had played a prior role in terminating Taulbee by telling

Assessor Schouten to say the reason for terminating her was because “it’s not working


                                            7
out.” [Compl. ¶ 38.] In other words, Taulbee asserts the County Attorney gave

Schouten key words to use so it appeared that her termination was legitimate, and she

believes a hearing run by that same attorney was not fair or impartial. And, ultimately,

Taulbee claims the Starke County Commissioners caused her a constitutional injury

when they upheld Schouten’s decision to terminate.

       In sum, broadly speaking, at this early stage of the case, subject to the analysis set

forth below, the Commissioners are proper parties to this action.

I.     Count I - First Amendment Claim Based on Political Association

       Count I is a First Amendment claim brought under § 1983 against all defendants.

Taulbee claims that her termination was an act of retaliation for her providing political

support to certain candidates. Defendants seek dismissal on the grounds that Taulbee

holds a policymaking position and therefore her First Amendment claims for violation

of her right to free speech, association, and support of political candidates must

necessarily fail.

       In general, “public employees may not be made to suffer adverse job actions

because of their political beliefs.” Carlson v. Gorecki, 374 F.3d 461, 464 (7th Cir. 2004)

(citing Rutan v. Republican Party of Illinois, 497 U.S. 62, 79 (1990); Elrod v. Burns, 427 U.S.

347 (1976)). It is therefore “well established that hiring, firing, or transferring

government employees based on political motivation violates the First Amendment[.]”

Hall v. Babb, 389 F.3d 758, 762 (7th Cir. 2004). But there is an exception for employees in

so-called “policymaking” positions. Id. The “government’s interest in securing


                                               8
employees who will loyally implement its policies can be adequately served by

choosing or dismissing certain high-level employees on the basis of their political

views.” Rutan, 497 U.S. at 74. The job must entail a “heightened need for trust and

confidence that its subordinates are guided by the same political compass and will

exercise their discretion in a manner consistent with their shared political agenda.”

Bonds v. Milwaukee Cnty., 207 F.3d 969, 977 (7th Cir. 2000).

       In the Seventh Circuit, “the inquiry centers on whether the governmental

position authorizes, either directly or indirectly, meaningful input into governmental

decisionmaking on issues where there is room for principled disagreement on goals or

their implementation.” Kelley v. Davis, No. 1:11-cv-331-SEB-DML, 2013 WL 5486742, at

*4 (S.D. Ind. Sept. 30, 2013) (citing Americanos v. Carter, 74 F.3d 138, 141 (7th Cir. 1996)).

In answering that question, courts look to the inherent powers of the position (rather

than the actual functions performed by the person currently in the position) as well as

the degree of discretion and responsibility exercised in the position. Id. Although a job

description1 provides guidance to determine inherent powers with a position, if the

powers are set by statute or ordinance, those reign. Davis v. Ockomon, 668 F.3d 473, 47-

78 (7th Cir. 2012).

       So let’s get down to the main issue, which is whether Taulbee was a

“policymaker.” This was directly addressed by the court in Kelley which specifically

found that “under Indiana law, political affiliation is an appropriate requirement for the


       1
           Taulbee has not provided the court with a job description.

                                               9
position of an Indiana Deputy County Assessor.” 2013 WL 5486742, at *4. The Kelley

court looked at the same statutes applicable in this case, and recognized that a deputy

assessor “may perform all the official duties of the officer who appointed him.” Ind.

Code § 36-20-16-3. Because deputy county assessors are appointed by the county

assessor, we need to examine the duties of the county assessor. According to section 36-

2-15-5, the county assessor performs all functions assigned to him by statute including

countywide equalization, the selection and maintenance of a countywide computer

system, certification of gross assessments to the county auditor, and the discovery of

omitted property. Ind. Code § 36-2-15-5. In addition, where the township assessor’s

office has been abolished, the county assessor is to perform the duties previously

assigned to the township assessor under Title 6, Article 1.1 of the Indiana Code. Kelley,

2013 WL 5486742, at *5. The court concluded that “[t]he deputy county assessor plays a

vital role in the implementation of the county assessor’s policies” and that “party

affiliation and personal loyalty to the duly elected officer are appropriate requirements

for the effective performance of the office of deputy county assessor,” therefore, the

plaintiffs’ First Amendment rights were not violated after their employment was

terminated following an election. Id. at *5-6. And although Kelly was decided on

summary judgment, the decision was made on the basis of Indiana law, not on the

particular facts of the case.

       Similarly, in Kline, the Seventh Circuit also held on summary judgment that a

deputy auditor in Spencer County, Indiana, was subject to the policy-maker exception


                                            10
and could be fired for political reasons. Kline v. Hughes, 131 F.3d 708 (7th Cir. 1997).

Although Kline involves a deputy county auditor instead of a deputy county assessor

(like this case), the statutory scheme in Kline is almost identical to the statutory scheme

for a deputy assessor. The Seventh Circuit found political affiliation was an

“appropriate requirement” for the job because the Indiana statutory scheme provided

that “a deputy county auditor may perform all of the official duties of the county

auditor” and the county auditor “is responsible for all the official acts of the deputy.”

Id. at 709-10. “This arrangement makes clear that the office of deputy auditor plays a

vital role in the implementation of the county auditor’s policies.” Id. at 710.

       As noted above, the procedural posture of both Kline and Kelly were different

than in this case. They were decided on summary judgment, not on a motion to

dismiss. But they were both decided based on the state statute involved in those cases

and how it described the particular job in question. And that is why several cases have

dismissed similar actions on a motion to dismiss. See, e.g., Upton v. Henderson, No. 1:07-

cv-00957-SEB-TAB, 2008 WL 11502056, at *3-5 (S.D. Ind. July 16, 2008) (granting a

motion to dismiss and applying the Kline rationale in concluding deputy county

surveyors may be dismissed for political reasons as they are policymaker positions);

Hanson v. Milton Twp., 177 F.Supp.3d 1096, 1100-02 (N.D. Ill. 2016) (adopting Kline

reasoning in finding a deputy assessor position is also a policymaking position under

Illinois law, and granting motion to dismiss the First Amendment retaliation claims).

       Defendants claim the policymaker exception is not applicable in this case for


                                             11
three main reasons: (1) Taulbee was terminated March 8, 2019, almost two years after

Schouten was chosen by the Democratic party to be the assessor; (2) Taulbee and

Schouten are both affiliated with the same Democratic party; and (3) Taulbee herself

only performed ministerial duties. All three of these arguments are unpersuasive.

       Taulbee first contends the policymaker exception does not apply because she was

terminated two years after Assessor Schouten took office. I’m at a loss to understand

how the timing of when Schouten took office has anything to do with this case. Indeed,

the key fact is that Taulbee alleges that she ran against a current official for a different

position in the Democratic caucus in 2019 — the same year she was terminated.

[Compl. ¶ 32.] Thus, the sum and substance of Taulbee’s constitutional claim is that she

campaigned and ran against the current Auditor. The issue of when Schouten assumed

office is entirely beside the point.

       Taulbee next contends the policymaker exception is inapplicable because she and

Assessor Schouten both belong to the Democratic party. Taulbee says she was fired

because she ran against another Democrat to fill the remainder of a term as Starke

County Treasurer, and that she campaigned against and was associated with a faction

campaigning against appointed officials running for re-election to the same position.

[Compl. ¶¶ 31-32.] The problem is that Taulbee’s argument is not supported by any

case law. And indeed, the law is to the contrary:

              Preliminarily, we note that, although Branti addressed the problem
              of the termination, by a newly appointed Democratic Public
              Defender, of the assistants of the prior Republican Public Defender,
              its reasoning applies with equal force to patronage dismissals when

                                              12
              one faction of a party replaces another faction of the same party,
              especially in election districts where a primary victory within the
              dominant party virtually assures victory in the subsequent general
              election.

Tomczak v. City of Chicago, 765 F.2d 633, 640 (7th Cir. 1985) (citations omitted). Thus, it

doesn’t matter that Taulbee and Schouten are both Democrats.

       Finally, Taulbee asserts that she only did ministerial jobs and didn’t have

meaningful input into governmental decision making. But this is not the correct test.

Instead, I’m required to examine “the powers inherent in a given office, as opposed to

the functions performed by a particular occupant of that office.” Tomczak, 765 F.2d at

640. Taulbee believes this inquiry is premature at the dismissal stage, but it actually

“presents a question of law informed solely by the job description and the powers of

office.” Riley v. Blagojevich, 425 F.3d 357, 361 (7th Cir. 2005) (quotation omitted). There

is no need for me to examine the actual duties performed by Taulbee because the nature

of the powers and responsibilities inherent to her position is what controls. And, as

mentioned before, Indiana statutes provide the position of deputy county assessor is

granted broad powers, and Taulbee may perform all the official duties of the county

assessor. This statutory scheme places Taulbee in a position that carries with it the

inherent ability to have “meaningful input into governmental decision-making on

issues where there is room for principled disagreement on goals or their

implementation.” Americanos, 74 F.3d at 141 (quotation omitted).

       Taulbee was in a policymaking position; therefore, her termination did not

violate her First Amendment rights. Because I reached this decision based upon the

                                             13
inherent powers of the deputy assessor position, which is established by the applicable

state statutes, any effort to amend the complaint would be futile. Dismissal is

warranted on Count I with prejudice.

II.    Count II - Violation of First Amendment Right to Free Speech and Matters of
       Public Concern

       Count II alleges that Schouten and the three County Commissioners violated

Taulbee’s First Amendment rights to free speech when they terminated her based on

her speaking out on a matter of public concern. This claim fails for the same reason that

Count I fails; Taulbee held a policymaker position, and as such, she is not afforded the

same First Amendment protection as ordinary public employees.

       But there is another reason Count II must be dismissed. The claim is foreclosed

by Garcetti, which holds that “when public employees make statements pursuant to

their official duties, the employees are not speaking as citizens for First Amendment

purposes, and the Constitution does not insulate their communications from employer

discipline.” Garcetti v. Ceballos, 547 U.S. 410, 421 (2006).

       Public employees are treated a differently than people who work for private

companies. To prove retaliation in violation of the First Amendment, they first have to

show that their speech is constitutionally protected. Swetlik v. Crawford, 738 F.3d 818,

825 (7th Cir. 2013). The First Amendment does offer some protection to public

employees, but “it does not empower them to constitutionalize the employee

grievance.” Garcetti, 547 U.S. at 420 (quotation omitted). A public employee’s speech is

only protected if:

                                               14
              (1) [s]he spoke as a private citizen rather than in [her] capacity as a
              public employee; (2) [s]he spoke on a matter of public concern; and
              (3) [her] interest in expressing the speech is not outweighed by the
              state’s interests as an employer in promoting effective and efficient
              public service.

Lett v. City of Chicago, 946 F.3d 398, 400 (7th Cir. 2020) (quotation marks and citation

omitted). Under Garcetti, the pivotal question is whether the employee makes the

relevant speech “pursuant to their official duties.” 547 U.S. at 421.

       Here, Taulbee alleges she was terminated after she informed the Starke County

Commissioners that the auditor’s office improperly created an addendum to a sales

document for the real property conveyance between Bailey and Minix, and when she

complained about being directed to complete a sales disclosure form for Houston when

he failed to provide a completed form of sales disclosure to the Assessor’s office.

[Compl. ¶¶ 70-75.] The complaint alleges that “[a]s a citizen of Starke County and

owner of real property located within Starke County, Plaintiff believed this matter is

vital to the public’s interest and is a matter of public concern.” [Id. ¶ 70.]

       These facts are similar to two recent Seventh Circuit cases. Davis v. Chicago, 889

F.3d 842, 845 (7th Cir. 2018), involved an employee of Chicago’s Independent Police

Review Authority who alleged his supervisor fired him because he refused to change

his findings in a number of investigations into police misconduct. The Seventh Circuit

affirmed dismissal of the protected speech claim finding “[b]ecause Davis’s refusal was

pursuant to his job duties, he spoke as a public employee rather than a private citizen.

His speech, therefore, falls outside the First Amendment’s scope.” Id. at 845. It also


                                              15
recognized the truism that “the fact that an employee may have good reasons to refuse

an order, does not necessarily mean the employee has a cause of action under the First

Amendment when he contravenes that order.” Id. at 845-46 (emphasis in original)

(quotation omitted). This same rationale was endorsed again by the Seventh Circuit in

Lett, where an investigator in the Civilian Office of Police Accountability alleged

retaliation for his refusal to amend investigative reports. Lett v. City of Chicago, 946 F.3d

at 400. The Court affirmed the dismissal of the complaint and recognized that “[j]ust as

in Davis, Lett would have had neither occasion nor reason to refuse the request if not for

his job.” Id. at 401.

       Similarly, Taulbee was required to review whether there were sales disclosure

forms signed by each party to a real estate sale as part of her job. Her refusal to

complete the sales disclosure forms for Houston or to approve of the conveyance of

property owned by Bailey to Minix was speech made “pursuant to [her] official duties.”

Garcetti, 547 U.S. at 421. Taulbee would have had no occasion to refuse the allegedly

illegal request, or report it to the Commissioners, were it not for her position as the

deputy county assessor. As such, her speech is not protected by the First Amendment

and this claim should also be dismissed with prejudice.

III.   Count III - Retaliation/Discrimination of the Indiana False Claims and
       Whistleblower Protection Act

       The claims in Count III are alleged only against Starke County, sued by and

through its Commissioners. [Compl. ¶ 95.] In particular, Taulbee alleges that the

Commissioners violated the Indiana Whistleblower Protections Act when they

                                             16
approved her termination. See I.C. § 5-11-5.5-1 et. seq. I don’t need to delve into the

particulars of that Act because Starke County’s only argument for dismissal is that it is

an improper party. [DE 13 at 4-5.] But earlier in this opinion, I found to the contrary.

As this is the only argument for dismissal, Starke County’s motion to dismiss Count III

is denied.

IV.    Count IV - Violation of Plaintiff’s Civil Rights Related to Defendants’ Public
       Policy Violation of Indiana Law

       This Count is confusing. On the one hand, the heading to Count IV relies on

some amorphous violation of Indiana’s “public policy.” But the body of the complaint

contained in Count IV addresses alleged violations of the Indiana Constitution, in

particular equal protection and due process. The first allegation is that by discharging

Taulbee without an opportunity for an impartial hearing before the Commissioners,

Defendants violated Taulbee’s right to due process protected by the Indiana

Constitution. [Compl. ¶ 109.] The complaint then claims that Taulbee was denied to

her rights to “equal protection” under the Indiana Constitution. [Id. ¶ 110.]

       The problem with Count IV is that “[t]here is no explicit language in the Indiana

Constitution providing any specific remedy for violations of constitutional rights” and

the courts have not recognized an implied constitutional remedy either. Cantrell v.

Morris, 849 N.E.2d 488, 499 (Ind. 2006); Smith v. Indiana Dep’t of Correction, 871 N.E.2d

975, 985 (Ind. Ct. App. 2007). In other words, in Indiana, there is no state law analog to

Section 1983. Indiana state courts have deferred to state legislature determination

instead, only awarding remedies for constitutional violations based on state statutes

                                             17
and tort law. Cantrell, 849 N.E.2d at 505-06. The only thing the complaint alleges is that

Taulbee is bringing her claims under Indiana Code § 36-2-15 et seq. But this is the

statute that sets forth the duties of the county assessor. That statute has nothing to do

with providing a private right of action for violations of the Indiana Constitution.

       In response, Taulbee doesn’t address the Defendants’ argument. Instead, she

discusses her tort claims notice and how the Starke County Auditor committed a Class

A infraction in creating an addendum to transfer real property from Bailey to Minix

which was not actually sold and in directing Taulbee to complete Houston’s incomplete

form of sales disclosure. [DE 17 at 16.] Then, Taulbee says “Defendants’ ‘beef’ seems to

primarily be with citation within Plaintiff’s Complaint to I.C. § 36-2-252 et seq.

concerning county assessors.” [Id.] Taulbee next claims she “should be allowed to

amend her Complaint to correct this typographical error and repeat the allegations set

forth within her Tort Claims Notice.” [Id. at 17.] Frankly, I’m not sure what any of that

means.

       To the extent Taulbee asks to file an amended complaint in her memorandum in

response to the motion to dismiss, this is procedurally improper. Taulbee has failed to

file a separate motion to amend her complaint as required by N.D. Local Rule 7-1. As

such, the request for leave to file an amended complaint made in her response to the

pending motion to dismiss is denied. However, I do recognize that the Seventh Circuit


       2
         This must be a typographical error in Taulbee’s memorandum, as the statute
cited in the complaint is Indiana Code § 36-2-15, not 36-2-25 (which does not even exist).


                                             18
has instructed when a plaintiff’s complaint is dismissed under Rule 12(b)(6) the general

rule is to give at least one opportunity to amend the complaint before the action is

dismissed. Runnion ex rel. Runnion v. Girl Scouts of Greater Chicago & Nw. Indiana, 786

F.3d 510, 519 (7th Cir. 2015). Count IV will be dismissed, and while I have substantial

doubts whether any claim is viable under the Indiana Constitution in these

circumstances, the dismissal will be without prejudice. Taulbee is granted leave to re-

file Count IV and cure the pleading deficiencies, if she can, as discussed in this opinion.

V.     Count V – Federal Claims for an Equal Protection and Due Process

       Count V alleges under Section 1983 a violation of both due process and equal

protection. It is being brought against all defendants. It is unclear why the due process

claim and equal protection claim are alleged in the same count of the complaint. As

discussed below, they are distinct claims and should be alleged as such.

       I’ll start with the equal protection claim. Taulbee alleges that Defendants

violated her right to equal protection when they terminated her from the Deputy

Assessor position. “To establish a prima facie case of discrimination under the equal

protection clause, plaintiff is required to show that [s]he is a member of a protected

class, that [s]he is otherwise similarly situated to members of the unprotected class, and

that [s]he was treated differently from members of the unprotected class.” Brown v.

Budz, 398 F.3d 904, 916 (7th Cir. 2005) (quotation omitted).

       Here, Taulbee has not alleged that she is a member of a protected class or how

she was treated differently from members of an unprotected class. In her response


                                            19
memorandum, Taulbee states she wishes to amend Count V of the complaint to add

more detail. [DE 17 at 17.] As mentioned before, this is not the proper way to advance

a motion to amend. While I’m not sure Taulbee will be able to cure her pleading

deficiencies, this is her first request to amend the complaint and I do think she deserves

the opportunity to try to fix the problems with it. I will grant the motion to dismiss as

to the equal protection claims in Count V and they will be dismissed without prejudice,

granting leave for Taulbee to re-file and cure the pleading deficiencies as discussed in

this opinion.

       Count V also alleges a federal due process violation. Defendants’ argue that

Count V fails because Taulbee has not pled that she was deprived of a protected

property interest. [DE 18 at 11-12.] To demonstrate a due process violation, Taulbee

has to establish a cognizable property interest, a deprivation of that interest, and a

denial of due process. Khan v. Bland, 630 F.3d 519, 527 (7th Cir. 2010). Defendants claim

Taulbee has not established a property interest in her job because she was an at-will

employee. However, “[a] protected property interest in employment can arise from a

statute, regulation, municipal ordinance, or an express or implied contract . . . .” Covell

v. Menkis, 595 F.3d 673, 675-76 (7th Cir. 2010).

       At this early stage of the proceedings, on a motion to dismiss, Taulbee has

sufficiently alleged that there was some type of contract — the Starke County Employee

Handbook established a progressive disciplinary procedure and grievance resolution

procedure, and she claims there was an understanding that the rules allowed the Starke


                                             20
County Commissioners to reinstate deputies. [Compl. ¶¶ 30, 111-16, 125-29.] This is

sufficient to get the due process claim past a motion to dismiss. So the section 1983 due

process claim survives dismissal. However, as noted above, if Taulbee chooses to file

an amended complaint, if for no other reason than the sake of clarity, the due process

and equal protection claims should be segregated into separate counts.

                                      Conclusion

      For the reasons stated above, Defendants’ Motion to Dismiss [DE 12] is DENIED

IN PART AND GRANTED IN PART. The Motion is GRANTED with respect to

Counts I and II, which are DISMISSED WITH PREJUDICE. The Motion is DENIED

with respect to Count III, which remains pending. The Motion is GRANTED

WITHOUT PREJUDICE to Count IV and the portion of Count V alleging equal

protection violations. The due process claim in Count V remains pending. Taulbee is

granted leave for Taulbee to re-file and cure the pleading deficiencies within 30 days

from the date of this Order.

SO ORDERED.

ENTERED: April 2, 2020.
                                         /s/ Philip P. Simon
                                         PHILIP P. SIMON, JUDGE
                                         UNITED STATES DISTRICT COURT




                                           21
